Title: From Thomas Jefferson to John Tyler, 15 February 1801
From: Jefferson, Thomas
To: Tyler, John



Dear Sir
Washington Feb. 15. 1801.

Your favor of Jan. 30. by mr Tyler your nephew has been duly recieved, and I read in it with great satisfaction the expression of  friendly regard which I can with truth reciprocate. we have had a long course together, and in the moments of trial, I have seen you always at your post. our political vessel has rode very uneasily under the gales of monarchy: I hope, when put on her republican tack, she will shew herself built for that. the old rigging may for a while perhaps disorder her motion. perhaps too we are counting too fast, for after 4 days of balloting not a single vote has been changed. a strong idea is abroad at present that tomorrow there is to be a coalition but on what grounds it is suggested I know not. your nephew however has determined to stay a day longer to see the issue. he will consequently be able to supply what is not known at the date of this letter. I pray you to accept assurances of the sincere esteem & respect of Dear Sir
Your friend & servt

Th: Jefferson

